Citation Nr: 0900433	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  03-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In that rating decision, the RO denied 
the veteran's claim for SMC based on the need for regular aid 
and attendance or being housebound.

This case was the subject of a Board remand dated in March 
2006, in which the Board requested further development 
relevant to the matter of entitlement to SMC based on the 
need for regular aid and attendance or being housebound.  In 
a rating decision dated in August 2006, the RO granted 
entitlement to SMC at the housebound rate due to service-
connected disability, effective January 2006.  However, the 
veteran has continued his appeal for SMC at the higher rate 
that would be warranted based on the need for regular aid and 
attendance due to service-connected disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is currently in receipt of SMC based on his being 
housebound due to service-connected disability.  He seeks 
entitlement to a higher rate of SMC, based on the need for 
regular aid and attendance due to service-connected 
disability.  See 38 U.S.C.A. §§ 1114(l) (SMC based on need 
for aid and attendance) and 1114(s) (SMC based on being 
housebound, but at a lower rate than if the more stringent 
criteria of U.S.C.A. § 1114(l) are met).  Under 38 U.S.C.A. § 
1114(l), SMC is payable at the higher rate if as the result 
of service-connected disability, the veteran has an 
anatomical loss or loss of use of both feet, or of one hand 
and one foot; has blindness in both eyes with visual acuity 
of 5/200 or less; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance of another 
person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

A November 2006 VA aid and attendance examination report 
indicates that the veteran is wheelchair-bound, bedridden, 
and in need of aid and attendance.  The examiner specifically 
found that the veteran was unable to perform the self-care 
skill of feeding himself.  He also found the veteran to have 
marked difficulty with dressing and undressing, bathing, 
toileting, and self-grooming.  The veteran's functional 
impairments were found to be permanent.  The veteran's 
service-connected psychiatric disability, currently rated as 
100 percent disabling, was not considered in making these 
determinations.

The reason that the veteran is not able to feed himself is 
not entirely clear from the November 2006 VA examination 
report.  The examiner did state that the veteran had ataxia 
of the upper limbs, needed help to prevent spilling of 
liquids, and used a straw for liquids.  

In March 2002, the veteran indicated in support of his claim 
for SMC that he had advanced DJD with upper extremity 
involvement.  As reflected in a letter dated in March 2003, 
the RO construed this in part as a claim for service 
connection for advanced degenerative joint disease with upper 
extremity involvement.  In its March 2006 Board remand of 
this matter, the Board requested that the RO develop and 
adjudicate the numerous claims raised in the veteran's March 
2002 statement, and referred the RO to its March 2003 letter 
to the veteran.  The RO has made progress in this regard; 
unfortunately, however, the matter of entitlement to service 
connection for disability of the upper extremities has not 
been adjudicated, and it appears that the veteran's 
disability of the upper extremities may be a significant 
factor in the veteran's need for regular aid and attendance.  
As a result, the Board finds that adjudication of the 
veteran's claim for entitlement to service connection for 
disability of the upper extremities, claimed as due to 
extensive degenerative joint disease, is inextricably 
intertwined with the appealed issue of entitlement to service 
connection for SMC based on the need for regular aid and 
attendance.  Thus, this issue must be developed and 
adjudicated prior to resolution of the veteran's SMC claim on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180,183 (1991) 
(pending issues "inextricably intertwined" with an issue 
certified for appeal are to be adjudicated prior to appellate 
review).  

Thereafter, the veteran should be afforded a VA aid and 
attendance examination for the purpose of determining whether 
he is in need of regular aid and attendance due to service-
connected disabilities.  See 38 U.S.C.A. § 1114(l).  The 
November 2006 VA aid and attendance examination report did 
not contain sufficient findings to distinguish the level of 
impairment due to service-connected psychiatric and physical 
disability, as opposed to impairment attributable to 
nonservice-connected disabilities.  See 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of 
entitlement to service connection for 
disability of the upper extremities, 
claimed as due to extensive degenerative 
joint disease.

2.  After adjudication of the claim for 
service connection for disability of the 
upper extremities, schedule the veteran 
for a VA aid and attendance examination 
with an appropriate specialist. 

Send the claims files to the examiner for 
review.  The clinician should indicate that 
the claims files were reviewed.

The examination report should include a 
specific medical opinion as to whether the 
veteran has 1) anatomical loss or loss of 
use of both feet; or 2) anatomical loss or 
loss of use one hand and one foot; or 3) 
is blind in both eyes, with 5/200 visual 
acuity or less, or 4) is permanently 
bedridden, or 5) has such significant 
disabilities as to be in need of regular 
aid and attendance.

For any of the above conditions found, the 
examiner should additionally provide an 
opinion as to whether this level of 
impairment would exist as a result of 
service-connected disability, as 
considered apart from impairment due to 
nonservice-connected disorders.  The 
examiner should consider impairment due to 
service-connected psychiatric and physical 
disabilities in making his determination.

The examiner is requested to provide a 
complete rationale for his or her 
opinions, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

If any requested determination cannot be 
made without resort to mere conjecture or 
pure speculation, the examiner should so 
state and provide a rationale for such a 
finding.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




